Citation Nr: 1506864	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 29, 2011, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  In July and August 1990, the RO denied service connection for bilateral hearing loss finding that pertinent disability was not exhibited in service or in the initial post service year.  The veteran did not appeal these decisions within one year of being notified.  

2.  The reopened claim of entitlement to service connection for bilateral hearing loss was not received until August 29, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 2011, for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The appeal for an earlier effective date for the grant of service connection for bilateral hearing loss arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id. There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified post-service VA treatment records and private medical records. There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions. Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.


II.  Analysis

The Veteran claims that an effective date prior to the currently assigned August 29, 2011 should be assigned for the grant of service connection for hearing loss.  Essentially, he asserts that the results of the audiological examinations conducted in conjunction with his initial claim and claim to reopen were similar, as hearing loss was established at the time of his initial claim.  It is claimed that service connection for hearing loss was denied in 1990 because hearing loss was not exhibited within the first post service year.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  Requests to reopen previously denied claims of entitlement to benefits that are received after the a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran previously sought service connection in May 1990.  The RO denied the claim based on a finding that hearing loss was not shown to have been incurred in service or within the presumptive period following service.  The RO notified the Veteran of the denial in August 1990, and the Veteran did not appeal.

On August 29, 2011, VA received the Veteran's petition to reopen his claim for service connection for bilateral hearing loss.  In a January 2012 rating decision, service connection for bilateral hearing loss was granted, effective August 29, 2011, the date the Veteran's request to reopen his claim to entitlement to service connection for hearing loss was received.

The Veteran filed a notice of disagreement to this decision asserting that the effective date for his bilateral hearing loss benefits should be May 1990 when he filed his original claim.

Initially, the Board notes that the Veteran did not submit a claim of entitlement to service connection for hearing loss or tinnitus within one year of his March 1973 separation from service, and he does not contend otherwise.  Thus, there is no basis for an effective date based on a claim being filed within one year of separation for the award of service connection for hearing loss.  38 C.F.R. 3.400(b)(2)(i).

The Veteran's original May 1990 claim of entitlement to bilateral hearing loss was denied in July and August 1990 rating decisions.  As noted, he did not appeal the 1990 rating decisions and they became final.  Accordingly, the 1990 claim is not pending and cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for bilateral hearing loss.  See 38 C.F.R. 3.160 (2014) (pending claim is defined as an application which has not been finally adjudicated).

After the August 1990 RO decision, the Veteran did not file a petition to reopen his claim of entitlement to service connection for hearing loss, either formal or informal, until August 29, 2011.  Consequently, August 29, 2011 is the earliest possible effective date for service connection for hearing loss.

The Veteran has made no specific claim of error in the 1990 rating actions.  While he claims that a hearing loss was exhibited at that time, there was no evidence then of a nexus between the hearing loss and service.  The November 2011 VA examination report not only showed the presence of a hearing loss but provided a positive etiology opinion.  There was no such opinion of record at the time of the 1990 rating action.  Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than August 29, 2011, for entitlement to service connection for hearing loss. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2). 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An effective date prior to August 29, 2011, for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


